966 F.2d 1459
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Willie D. ROBERTSON, Appellant,v.Louis W. SULLIVAN, M.D., Secretary of Health and HumanServices, Appellee.
No. 91-3790.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 5, 1992.Filed:  June 16, 1992.Ordered Published Nov. 13, 1992.

1
See 979 F.2d 623.